IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW STAKEMAN,1                        §
                                              §   No. 362, 2017
          Petitioner Below-                   §
          Appellant,                          §
                                              §
          v.                                  §   Court Below—Family Court
                                              §   of the State of Delaware
    KATHERINE PARKER and                      §
    GEORGE PARKER,                            §   File No. CN15-04426
                                              §   Petition No. 16-26036
          Respondents Below-                  §
          Appellees.                          §

                               Submitted: April 27, 2018
                                Decided: July 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                          ORDER

         This 5th day of July 2018, the Court has considered this matter on the basis

of the opening brief and the record below and concludes that the appeal should be

affirmed on the basis of the Family Court’s well-reasoned opinion, dated August 8,

2017, denying the appellant’s petition for third-party visitation.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                                   Justice
1
    The Court assigned pseudonyms to the parties in accordance with Supreme Court Rule 7(d).